                                                Case 2:15-cv-01418-DAD-BAM Document 38 Filed 11/17/20 Page 1 of 4


                                            1 Shawtina F. Lewis (SBN 259255)
                                              shawtina.lewis@nelsonmullins.com
                                            2 NELSON MULLINS RILEY &
                                              SCARBOROUGH LLP
                                            3 19191 South Vermont Avenue, Suite 900
                                              Torrance, CA 90502
                                            4 Telephone:     424.221.7400
                                              Facsimile:     424.221.7499
                                            5
                                              Matthew B. Lerner (admitted pro hac vice)
                                            6 matthew.lerner@nelsonmullins.com
                                              NELSON MULLINS RILEY &
                                            7 SCARBOROUGH LLP
                                              201 17th Street NW, Suite 1700
                                            8 Atlanta, GA 30363
                                              Telephone:     404.322.6158
                                            9 Facsimile:     404.322.6050
  LLP




                                           10 Eric J. Buhr (SBN 217529)
                                              ebuhr@reedsmith.com
N ELSO N M ULLINS R IL EY & S CARBOROUGH




                                           11 Alexis A. Rochlin (SBN 280634)
                                              arochlin@reedsmith.com
             A TTORNEYS AT L AW




                                           12 Kevin G. Lohman (SBN 222678)
                L OS A NGELE S




                                              klohman@reedsmith.com
                                           13 REED SMITH LLP
                                              355 South Grand Avenue, Suite 2900
                                           14 Los Angeles, CA 90071-1514
                                              Telephone: +1 213.457.8000
                                           15 Facsimile: +1 213.458.8080

                                           16 Attorneys for Defendants

                                           17 C. R. Bard, Inc. and
                                              Bard Peripheral Vascular, Inc.
                                           18
                                                                          UNITED STATES DISTRICT COURT
                                           19
                                                                         EASTERN DISTRICT OF CALIFORNIA
                                           20

                                           21 CHRISTOPHER CRONAN, et al.,                     Case No.: 2:15-cv-01418-DAD-BAM

                                           22                Plaintiffs,
                                                                                              JOINT MOTION FOR EXTENSION
                                           23         v.                                      OF DEADLINES AND ORDER

                                           24 C. R. BARD INC., and
                                              BARD PERIPHERAL VASCULAR, INC.,
                                           25
                                                          Defendants.
                                           26
                                           27

                                           28

                                                                                          0
                                                Case 2:15-cv-01418-DAD-BAM Document 38 Filed 11/17/20 Page 2 of 4


                                            1         Pursuant to Rules 6(b) and 16(b)(4) of the Federal Rules of Civil Procedure, and Local Rule
                                            2 144, Plaintiffs Christopher Cronan and Shannon Cronan-Castellanoes and Defendants C. R. Bard,

                                            3 Inc. and Bard Peripheral Vascular, Inc. (collectively, “Bard”) (Plaintiffs and Bard are collectively

                                            4 referred to herein as “the Parties”), respectfully submit this joint motion seeking a short 60-day

                                            5 extension of the remaining deadlines in this case, for good cause shown, stating as follows:

                                            6          1.      On September 6, 2019, this case was remanded from the multidistrict litigation
                                            7   known as the In Re: Bard IVC Filters Products Liability Litigation, MDL 2641. (See Doc. 9.)
                                            8          2.      On December 27, 2019, this Court issued a Scheduling Conference Order, which
                                            9   set a fact discovery deadline of December 3, 2020. (See Doc. 33.)
  LLP




                                           10          3.      The Parties have worked diligently to complete the discovery process consistent
N ELSO N M ULLINS R IL EY & S CARBOROUGH




                                           11   with that schedule. To date, the Parties have exchanged initial disclosures; Plaintiffs have provided
             A TTORNEYS AT L AW




                                           12   a Plaintiff Fact Sheet and signed medical record release authorizations, which Defendants have
                L OS A NGELE S




                                           13   used to collect Plaintiffs’ medical records; Defendants have provided the Defense Fact Sheet and
                                           14   a supplemental Defense Fact Sheet and production; Plaintiffs have propounded written discovery
                                           15   and Bard has timely responded to that discovery; and Bard has taken depositions of the Plaintiffs.
                                           16          4.      Over the past few months, the Parties have also been in the process of scheduling
                                           17   depositions of the physician who placed the Bard filter at issue and two other physicians involved
                                           18   in Plaintiff-Decedent’s medical care. See Declaration of Shawtina F. Lewis, attached hereto as
                                           19   Exhibit 1. Due to scheduling challenges related to COVID-19, however, the Parties have been
                                           20   unable to secure deposition dates before December 3, 2020. Accordingly, the Parties jointly
                                           21   request a short 60-day extension of the remaining deadlines set out in the Court’s Scheduling
                                           22   Conference Order to complete discovery so that the remaining deadlines are as follows:
                                           23
                                                  Deadline                                                 Current              Proposed
                                           24

                                           25     Case-specific fact discovery closes                      December 3, 2020 February 1, 2021

                                           26     Plaintiffs shall produce case-specific expert reports.   January 5, 2021      March 5, 2021

                                           27     Defendants shall produce case-specific expert            February 2, 2021     April 2, 2021
                                                  reports.
                                           28
                                                                                                  1
                                                Case 2:15-cv-01418-DAD-BAM Document 38 Filed 11/17/20 Page 3 of 4


                                            1     Deadline                                                 Current            Proposed
                                            2     Plaintiffs shall produce any case-specific rebuttal      March 5, 2021      May 4, 2021
                                            3     expert reports.

                                            4     Deadline to depose Plaintiff’s case-specific experts     April 16, 2021     June 15, 2021
                                                  about their case-specific reports.
                                            5
                                                  Deadline to depose Defendants’ case-specific             May 14, 2021       July 13, 2021
                                            6     experts about their case-specific reports.
                                            7     Deadline to file Daubert motions and other               June 3, 2021       August 2, 2021
                                            8     dispositive motions.

                                            9          5.      This is the first request for extension made in this case.
                                                       6.      Accordingly, the Parties jointly move the Court to extend the remaining deadlines
  LLP




                                           10
N ELSO N M ULLINS R IL EY & S CARBOROUGH




                                           11   in this case as noted above.
             A TTORNEYS AT L AW




                                           12
                L OS A NGELE S




                                           13    DATED: November 17, 2020              Respectfully submitted,
                                           14                                          NELSON MULLINS RILEY & SCARBOROUGH LLP
                                           15
                                                                                       /s/ Shawtina F. Lewis
                                           16                                          Shawtina F. Lewis
                                                                                       Attorney for Defendants
                                           17                                          C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.
                                           18    DATED: November 17, 2020              Respectfully submitted,
                                           19                                          MARTIN BAUGHMAN, PLLC
                                           20
                                                                                       /s/ Laura J. Baughman (as authorized on 11/16/2020)
                                           21                                          Laura J. Baughman
                                                                                       Attorney for Plaintiffs
                                           22                                          Christopher Cronan and Shannon Cronan-Castellanoes
                                           23

                                           24

                                           25

                                           26
                                           27

                                           28
                                                                                                  2
                                                Case 2:15-cv-01418-DAD-BAM Document 38 Filed 11/17/20 Page 4 of 4


                                            1                                                ORDER
                                            2          The above JOINT MOTION FOR EXTENSION OF DEADLINES is granted for good

                                            3   cause shown. The new deadlines are:

                                            4

                                            5     Deadline                                                                 New Date

                                            6     Case-specific fact discovery closes                                      February 1, 2021

                                            7     Plaintiffs shall produce case-specific expert reports.                   March 5, 2021
                                            8     Defendants shall produce case-specific expert reports.                   April 2, 2021
                                            9     Plaintiffs shall produce any case-specific rebuttal expert reports.      May 4, 2021

                                                  Deadline to depose Plaintiff’s case-specific experts about their case-
  LLP




                                           10                                                                              June 15, 2021
N ELSO N M ULLINS R IL EY & S CARBOROUGH




                                           11     specific reports.
             A TTORNEYS AT L AW




                                           12     Deadline to depose Defendants’ case-specific experts about their         July 13, 2021
                L OS A NGELE S




                                           13     case-specific reports.
                                           14     Deadline to file Daubert motions and other dispositive motions.          August 2, 2021
                                           15

                                           16          The parties are cautioned that further modifications of the Scheduling Order will not be

                                           17   granted absent a demonstrated showing of good cause. Fed. R. Civ. P. 16(b). Good cause may

                                           18   consist of the inability to comply with court orders in light of the COVID-19 pandemic. Any
                                           19   such further difficulties should be explained.
                                           20
                                                IT IS SO ORDERED.
                                           21

                                           22      Dated:     November 17, 2020                            /s/ Barbara   A. McAuliffe         _
                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                           23

                                           24

                                           25

                                           26
                                           27

                                           28
                                                                                                  3
